DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usuki et al (US 2005/0113480) in view of Nakatsuka et al (US 2015/0094396).
Usuki teaches a photopolymerizable dental coating composition comprising 39 wt% of a polyfunctional polymerizable monomer, 54 wt% of a volatile monomer MMA, 1 wt% of acrylic acid, 0.5 wt% camphroquinone, and 0.25 wt% of an amine compound and 2 4 6-trimethylbenzoyl diphenylphosphine oxide [0042, table 1]. The amine compound can be N, N-dimethylaminoethyl methacrylate, 4-dimethylamino ethyl benzoate etc. [0027].
Usuki does not teach a mixture of aromatic tertiary amine and aliphatic tertiary amine.
However, Nakatsuka discloses a dental curable composition and teaches when a photosensitizer/photo polymerization promoter is used, a combination of camphorquinone and N, N-dimethylamino ethyl methacrylate and 4-dimethylamino ethyl benzoate is most preferable [0067-0071]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a mixture of tertiary amines because it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). Additionally, when faced with a mixture, one of ordinary skill in the art would select any ratio including those fall within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding unexpected results, the data have been fully considered, however, they are insufficient to establish unexpected results given that the data is not reasonably commensurate in scope with the scope of claims. The inventive data only contains a specific amount of each component as compared to the general recitation, and the inventive data only contains a specific species as compared to the claimed genus. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).    
In response to applicant's argument that Usuki and Nakatsuka do not teach a combination of surface curability and gelation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763